 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  628 King Soopers, Inc. and Paper, Allied Industrial, Chemical and Energy Workers International Union, Local 5Œ920.  Case 27ŒCAŒ16965 September 30, 2003 DECISION AND ORDER BY MEMBERS LIEBMAN, SCHAUMBER, AND WALSH On February 22, 2001, Administrative Law Judge Al-bert Metz issued the attached decision. On February 23, 2003, he issued an erratum.  The Respondent filed excep-tions and a supporting brief.  The General Counsel and Charging Party filed answering briefs, and the Respon-dent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs1 and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order. The judge found that the Respondent violated Section 8(a)(5) and (1) by failing to bargain with the Union be-fore implementing a policy regarding the use of new technology by employees in the Respondent™s pharma-cies.  The Respondent contends that the judge™s findings are inconsistent with Board precedent and should be re-versed.  As discussed below, we reject this contention and affirm the judge™s finding of the violation. The facts here are undisputed.  In May 2000,2 the Re-spondent installed in its pharmacies prescription accu-racy scanners, which are used by pharmacists to prevent errors in filling prescriptions.  Shortly after installing the scanners, the Respondent implemented a Prescription Accuracy Scanner Policy (Scanner Policy) requiring that all of its pharmacists and technicians use the scanners on all prescriptions filled.  The Scanner Policy provided that ﬁthis is a zero tolerance policy and failure to comply will be grounds for discipline up to and including termina-tion.ﬂ  The Respondent did not notify or bargain with the Union before implementing the policy. On December 4, the Respondent informed the Union of its intent to implement a revised scanner policy, but it refused to bargain over the policy prior to its implemen-tation.  On December 11, the day of the hearing in this case, the Respondent unilaterally implemented the re-vised Scanner Policy.  Like the earlier policy, the revised policy required that employees use the scanners in filling all prescriptions; however, specific references to ﬁzero                                                                                                                      1 The Respondent has requested oral argument.  The request is de-nied as the record, exceptions, and briefs adequately present the issues and the positions of the parties. 2 All dates hereafter are in 2000 unless otherwise indicated. toleranceﬂ and discipline were eliminated. Instead, the revised policy stated that the use of scanners was a core job responsibility and that full compliance with the pol-icy was critical.  Although the disciplinary language was removed from the revised policy, it is undisputed that employees may be disciplined for failing to comply. The judge found that the Respondent was required to bargain with the Union over both the original and revised scanner policies prior to their implementation.  We agree. It is well established that work rules that can be grounds for discipline are mandatory subjects of bargaining. Praxair, Inc., 317 NLRB 435, 436 (1995); Womac Indus-tries, 238 NLRB 43 (1978); Murphy Diesel Co., 184 NLRB 757, 762 (1970), enfd. 454 F.2d 303 (7th Cir. 1971).  There is no dispute that employees may be disci-plined for their failure to use the scanners under either the original or revised policy.3  Thus, the Respondent™s unilateral implementation of both policies without first bargaining with the Union violated Section 8(a)(5) and (1).  See Cotter & Co., 331 NLRB 787 (2000) (em-ployer™s unilateral implementation of work rules without bargaining to impasse found to be unlawful). The Respondent argues that the Board™s holding in Peerless Publications, 283 NLRB 334 (1987), compels us to reach a different result.  We find no merit in the Respondent™s position. Initially, we reject the Respondent™s argument that the judge™s decision is inconsistent with the Board™s holding in Peerless Publications that ﬁas a general principle, rules and their constituent penalties should not be artifi-cially severed from each other for purposes of collective bargaining under the Act.ﬂ  Id. at 334.  The Respondent contends that the judge improperly severed the substance of the Scanner Policy from the disciplinary provision and found only the disciplinary provision to be subject to bargaining.  This contention mischaracterizes the judge™s findings.   The judge did not find that the disciplinary provision alone was subject to bargaining; rather, the judge appro-priately found that the disciplinary aspect of the policy affected terms and conditions of employment, thus mak-ing the policy a mandatory subject of bargaining.  See, e.g., Tenneco Chemicals, 249 NLRB 1176, 1180 (1980) (performance standards that can be enforced by disci- 3 In his separate opinion, Member Schaumber concludes that the original Scanner Policy was issued unlawfully because it ﬁsignificantly deviated fromﬂ the existing disciplinary system, but that the revised policy followed that system and thus was lawful.  In our contrasting view, what matters is that there were disciplinary consequences at-tached to both the original and the revised policies.  That those conse-quences were not made explicit in the revised policy is immaterial: without the policy, there would have been no basis for discipline with respect to the use of scanners. 340 NLRB No. 75  KING SOOPERS, INC. 629pline have an effect on employees™ job security and are 
therefore a mandatory subject of
 bargaining).  Here, there 
was no ﬁartificial severanceﬂ of rule and penalty.  The 
installation of scanners, which was not challenged by the 
General Counsel, was not the ﬁruleﬂ at issue here.
4  Rather, the Scanner Policy itself comprised rule and pen-

alty, and triggered the duty to bargain.  Accordingly, 
Peerless Publications
 is inapposite. 
Moreover, we find that 
Peerless
 Publications 
was de-
cided within the unique context of the newspaper indus-
try and is of limited applicab
ility outside of the narrow 
factual situation presented in 
that case.  The issue before 
the Board in 
Peerless Publications 
was whether a news-
paper publisher was required to bargain with the Union 

prior to implementing a code of conduct for its employ-

ees.  The Board found that the code affected terms and 
conditions of employment and was presumptively a 
mandatory subject of bargaining.
5  However, it also de-
termined that the respondent was not required to bargain 
over reasonable rules that were designed to prevent em-
ployees from engaging in activities that were likely to 
cast doubt on the editorial integrity of the paper because 
the ﬁprotection of the editorial integrity of a newspaper 
lies at the core of entrepreneurial control.ﬂ  
Peerless Pub-lications
, 283 NLRB at 335 (internal quotations omitted).  
The Board concluded that the publisher could overcome 
its bargaining obligation by demonstrating that the provi-
sions of its code of conduct were (1) narrowly tailored to 
meet with particularity the publisher™s legitimate and 
necessary objectives, and (2) 
appropriately limited in 
applicability to affected employees to accomplish those 
objectives. Id.  Because the c
ode of conduct did not meet 
those criteria, the Board ordered that the code be re-
scinded. 
In subsequent decisions, the Board has acknowledged 
the unique circumstances under which 
Peerless Publica-
tions 
was decided
 and has declined to broadly apply its 
                                                          
                                                           
4 The question of whether the Re
spondent was required to bargain 
over its decision to install the scanne
rs is not before us; the complaint 
alleges only that the Respondent wa
s required to bargain over the im-
plementation of the Scanner Policy. 
5   The Board initially found that only the disciplinary provisions of 
the code constituted a mandatory s
ubject of bargaining and that the 
respondent was not required to barg
ain over the code™s substantive 
provisions. 
Peerless Publications, 231 NLRB 244 (1977).  On appeal, 
the Court of Appeals refused to enforce the Board™s order and re-
manded the case for further consideration. 
Newspaper Guild of Greater 
Philadelphia v. NLRB
, 636 F.2d 550 (D.C. Cir. 1980).  On remand, the 
Board reversed its findings and conc
luded that the code as a whole affected terms and conditions of 
employment and was therefore pre-
sumptively a mandatory subject of bargaining. 
rationale.
6  In 
Edgar P. Benjamin Healthcare Center
, 322 
NLRB 750 (1996), which involved a package inspection 
rule designed to deter theft from nursing home patients, 
the Board rejected the respondent™s argument that 
Peer-less Publications 
stood for the general proposition that 
ﬁprotecting an employer™s
 core purpose is an additional
 basis for finding that an employer™s decision lies at the 
core of entrepreneurial controlﬂ
 and thus is
 exempt from 
bargaining.  The Board reasoned
 that if the respondent™s 
position was correct, ﬁthe exemption from bargaining 

about core entrepreneurial decisions would become the 
rule, rather than the excep
tion,ﬂ and concluded that ﬁwe 
do not believe 
Peerless Publications 
should be read so 
broadly.ﬂ  Id. at 752. 
Relying on essentially the same general principle that 
the Board rejected in 
Edgar P. Benjamin Healthcare
, the 
Respondent here argues that 
use of the scanners is de-
signed to protect the core purpose of its business and that 
the Scanner Policy directing their use is therefore exempt 
from mandatory bargaining.
7  Edgar P. Benjamin 
Healthcare 
is controlling on this issue and forecloses the 
Respondent™s argument.
 The circumstances of this 
case are analogous to those 
in which the Board has found that an employer has an 
obligation to engage in effects bargaining over a manage-
rial decision that has an impact on terms and conditions 
of employment, even if there is no obligation to engage 

in bargaining over the decision itself.  Although the Re-
spondent may not have been required to bargain over its 
decision to install the scanners, it is nevertheless obli-
gated to bargain over a work rule that implements that 
decision.  Cf. KIRO Inc.
, 317 NLRB 1325, 1327 (1995) 
(employer required to bargain 
over effects of decision to 
produce additional weekday news program, where pro-
duction of program resulted in increased work loads, 

split shifts, and greater productivity demands on employ-
ees).  Because the Scanner Policy, which was promul-
gated pursuant to the Respondent™s decision to install the 
scanners, authorizes the discipline of employees who fail 
 6  See, e.g., W-I Forest Products Co.,
 304 NLRB 957 (1991) (em-
ployer ban on smoking is not analogous to ethics code at issue in 
Peer-less Publications). 7  Member Schaumber echoes this position in arguing that the scan-
ner policies here should not be treat
ed as work rules ﬁbecause an em-
ployer clearly has the right to unilate
rally promulgate work instructions 
or directives for his employees that go to the essence of his product.ﬂ  
He asserts, in turn, that the use of
 scanners ﬁhas very little impact on 
the daily work routine or work environment of the pharmacy employ-
ees.ﬂ  For present purposes, however,
 the question is whether the scan-
ner policies, which established a ne
w predicate for discipline, are ger-
mane to the working environment. 
 Clearly, they areŠjust like the 
work rules the Board has addressed in other casesŠbecause they could affect the continued employment of
 the employees who became subject 
to them.  See 
Edgar P. Benjamin Healthcare
, supra, 322 NLRB at 751. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 630 to use the scanners, the Respondent was required to bar-
gain over the policy prior to its implementation. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, King Soopers, Inc., Denver 
Colorado, its officers, agen
ts, successors, assigns, and 
representatives, shall take the action set forth in the Order. 
 MEMBER 
SCHAUMBER, concurring and dissenting in part. 
My colleagues adopt the judg
e™s decision finding that 
the Respondent violated Section 8(a)(5) and (1) of the 
Act by unilaterally implementing its Prescription Accu-
racy Scanner Policies without prior bargaining with the 
Union.  For the following reasons, I agree that the Re-
spondent violated the Act, when it implemented the 
scanner policy with a ﬁzero to
leranceﬂ disciplinary stan-
dard on June 7, 2000,
1 but not when it implemented a 
revised policy on December 11. 
I.  FACTS
 The Respondent is in the business of safely and accu-
rately dispensing drug prescriptions.  The Union repre-
sents licensed pharmacists and 
pharmacy interns working 
at the Respondent™s retail grocery stores in Colorado.  
These employees are responsibl
e for making sure that the 
Respondent™s customers receiv
e correctly filled prescrip-
tions.
2  To aid in fulfilling that important responsibility, 
the Respondent decided to install new equipment, pre-
scription accuracy scanners, in its pharmacies in May. 
The pharmacy employees operate the scanners for a 
quick verification that the bar code for the requested pre-
scription medication matches the bar code for the stock 
medication used to fill the prescriptions.  Scanners re-
quire little manual effort on the part of the employees, 
but they can reduce prescription errors and help maintain 
the integrity of the Respondent™s product. 
Shortly after its installation of the scanners, the Re-
spondent directed its pharmacy employees to use the 

scanners or be subject to discipline.  The Respondent 
issued its Prescription Accuracy Scanner Policy by 
memorandum dated June 7.  According to the memoran-

dum, the scanner ﬁis designed 
with the goal of eliminat-
ing dispensing errors involving the selection of the 
                                                          
                                                           
1 All dates are in 2000 unless otherwise indicated. 
2 In the preamble section of the 
current collective-bargaining agree-ment applicable to these employees, this responsibility is prominently 
highlighted as follows: 
Section 1.  
PRINCIPLES
.  The foremost obligation of the Em-
ployer and the pharmacist is to assure that prescriptions and re-
lated matters are handled in accordance with the highest profes-
sional standards of pharmacy.  
The Employer and the pharmacist 
pledge full cooperation in such mutual undertaking. 
wrong drug or strength when filling a prescription.ﬂ  The 
memorandum directs that ﬁpharmacists, interns and certi-
fied technicians [are to] use the prescription scanners on 
100% of all prescriptions.ﬂ  The memorandum further 
provides that ﬁthis is a zero tolerance policy and failure 
to comply will be grounds for discipline up to and in-
cluding termination.ﬂ  The ﬁzero toleranceﬂ statement 

exceeded the normal disciplinar
y system followed by the 
Respondent.  Before issuing this memorandum, the Re-
spondent did not notify or bargain with the Union about 
this matter. 
On December 4, the Respon
dent informed the Union 
that it intended to rescind and revise the June 7 scanner 
policy.  The Union requested bargaining over the revised 
scanner policy.  The Respondent took the position that it 
had no duty to bargain with the Union over this subject 
because the revised scanner policy ﬁis simply an em-
bodiment of an instruction that the scanners be used.ﬂ
3On December 11, the day of 
the hearing in this case, 
the Respondent issued a Revised Prescription Accuracy 

Scanner Policy by memorandum.  Like the earlier scan-
ner policy, the revised scanner policy instructed employ-
ees to use the scanners in f
illing all prescriptions.  But, 
the revised policy no longer included a specific reference 
to discipline and it also dele
ted the ﬁzero toleranceﬂ lan-
guage set forth in the earlier policy.  Instead, the revised 

scanner policy stated that the use of scanners was ﬁa core 
job responsibility and it is critical that all pharmacy team 
members comply fully with 
this policy.ﬂ  Although the 
December 11 memorandum does not set forth any spe-
cific disciplinary penalties, it is undisputed that employ-
ees may be disciplined for failing to comply with the 

revised scanner policy.
4 3 See December 7 letter from Stephen J. DiCroce, the Respondent™s 
director of HR/Labor Relations, to Mary E. Newell, the Union™s presi-
dent. 
4  See December 11 letter from DiCr
oce to Newell.  In response to 
Newell™s inquiries, DiCroce clarified the ﬁpotential disciplineﬂ that may 

be issued under the revised scanner policy as follows: 
Discipline may result in any in
stance where employees fail or 
refuse to follow instructions given to them by management . . . 
. As with any instance where King Soopers determines that an 
employee has failed or refused to perform his/her job, I expect 
that instances involving the accuracy scanners will be quite fact 
specific.  There is no way to 
prospectively anticipate (1) the 
ways in which employees might demonstrate their failure or re-
fusal; (2) the ways in which employee actions might be miti-
gated or aggravated; (3) the sp
ecific circumstances of the em-
ployee™s conduct; and (4) any other matters that might be con-
sidered by King Soopers at such time or concern is brought to 
our attention.  As I have stated repeatedly before, these in-
stances will be investigated and to the extent that King Soopers 
determines that the employee ha
s failed or refused to use the 
scanners as instructed, discipline for insubordination, poor job 
performance or any other misconduct identified by King Soop-
ers may result.  
 KING SOOPERS, INC. 631The management rights clau
se of the most recent col-
lective-bargaining agreemen
t between the Respondent 
and the Union states, in pertinent part: 
Any of the rights, powers and authority the Employer 
had prior to entering into this collective bargaining 
agreement are retained by the Employer, except as ex-
pressly and specifically abridged, delegated, granted or 
modified by this Agreement. 
Throughout this period, the Respondent has main-
tained a handbook for its employees, which is entitled 
ﬁPersonnel Policies and Spec
ial Procedures Manual,ﬂ to 
supplement established work rules and general condi-
tions of employment.  The manual contains a broad dis-
ciplinary provision that app
lies to the enforcement of 
company policies implemented by the Respondent.  Spe-
cifically, the ﬁGeneral Policies and Proceduresﬂ section 
of the manual provides: 
All King Soopers™ policies and proceduresŠas well as 
any directives from managementŠmust be followed at 
all times.  Employees will be held accountable for these 
policies and procedures while on company premises, 
whether working or not.  Failure to follow these poli-
cies and procedures may result in disciplinary action up 
to and including termination.  Management reserves the 

right to review each offense on its own merits and de-
termine whether the company policy, procedure, work 
rule, posting, or management directive was violated, 
and what actionŠif anyŠis appropriate. 
II. THE JUDGE
™S DECISION
 The judge viewed the potential for discipline encom-
passed within the scanner policies as having a direct ef-
fect on the working conditions of employees.  He found 
that there was ﬁan insufficie
nt record showing that the threat of discipline contained in the June 7 policy was an 

entrepreneurial decision or went to the basic direction of 
the enterprise which only indirectly impacted employ-
ees.ﬂ  Therefore, he found that the scanner policies were 
not core entrepreneurial decisions but rather mandatory 
subjects of bargaining.  Thus, the judge found that the 
implementation of both scanner policies without first 
bargaining with the Union violated Section 8(a)(5) and 
(1) of the Act.   
III. ANALYSIS
 In my view, the judge erred when he primarily focused 
on the disciplinary component of the scanner policies 
without adequately explaining why the subject matter of 
the scanner policies do not reflect a managerial decision 
that lay at the core of entrep
reneurial control.  Then, he 
erroneously analogized the sca
nner policies to work rules 
that generally are considered
 subjects of mandatory bar-
gaining.  Unlike my colleague
s, I consider this analogy 
to be out of place because an
 employer clearly has the 
right to unilaterally promulgate work instructions or
 di-
rectives for his employees that go to the essence of his 
product. 
Sections 8(a)(5) and 8(d) of the Act impose a duty on 
employers to bargain with their employees™ representa-
tive regarding the employees™ ﬁwages, hours, and other 
terms and conditions of employment.ﬂ  The phrase ﬁother 
terms and conditions of
 employmentﬂ was not intended 
to make all management decisions mandatory subjects of 
bargaining.  This principle is consistent with observa-
tions made by Justice Stewart in his concurring opinion 
in 
Fibreboard Paper Products Corp. v. NLRB
, 379 U.S. 
203, 223, 225 (1964), that bargaining has never been 
required concerning managerial decisions that ﬁlie at the 
core of entrepreneurial control.ﬂ  Specifically, Justice 
Stewart stated, in pertinent part: 
Decisions concerning the commitment of investment 
capital and the basic scope of the enterprise are not in 
themselves primarily about conditions of employment, 
though the effect of the decision may be necessarily to 
terminate employment.  If, as I think clear, the purpose 
of §8(d) is to describe a limited area subject to the duty 
of collective bargaining, those management decisions 
which are fundamental to the basic direction of a cor-
porate enterprise or which impinge only indirectly upon 
employment security should be excluded from that 
area. 
Id.  In 
Ford Motor Co
. v. NLRB
, 441 U.S. 488, 498 (1979), 
quoting Justice Stewart™s 
Fibreboard
 concurrence, the Su-
preme Court described mandatory subjects as those subjects 
that are ﬁplainly germane to the ‚working environment™™™ 
and are ﬁnot among those ‚managerial decisions, which lie 
at the core of entrepreneurial control.™ﬂ  
The Respondent™s scanner policies are among that 
class of managerial decisions that lie at the core of entre-
preneurial control.  The core purpose of the Respon-
dent™s pharmacies is to safely and accurately dispense 
drug prescriptions to customers.  The scanners merely 
represent the most recent 
technological advance to 
achieve that goal.
5  While having very little impact on the 
daily work routine or work environment of the pharmacy 
employees, the use of the scanners significantly im-
proved Respondent™s ability to safely provide drug pre-
scriptions for its customers.   
                                                          
 5 The judge recognized this critical linkage between the scanners and 
the Respondent™s core business purpose.  In the third paragraph of sec. 
VI, A, of his decision, the judge stated: ﬁThe Respondent™s prescription 
accuracy scanner policy was an extension of [the Respondent™s] under-
standable desire to
 provide flawless prescriptions to the publicﬂ and 
ﬁthe Respondent had always 
sought to achieve that end.ﬂ  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 632 Unlike my colleagues, I view the facts presented here 
as distinguishable from those in 
Edgar P. Benjamin 
Healthcare Center
, 322 NLRB 750 (1996).  In that case, 
the employer was engaged in the operation of a nursing 
home and unilaterally implemented a new rule allowing 
it to inspect packages carried
 by employees when leaving 
the facility.  The nursing home employees could be sub-
ject to discipline for violations of this package inspection 
rule.  The Board found that 
the package inspection rule 
was not among the class of managerial decisions that lie 
at the core of entrepreneuria
l control because ﬁit did not 
change how the [employer] 
provide[d] care for patients 
in any way.ﬂ  Id. at 752.  In other words, the package 
inspection rule™s laudable goal to reduce property thefts 

was simply too tangential to the employer™s core busi-
ness purpose to provide long-term nursing care to elderly 
and infirm patients.  In cont
rast, the Respondent™s use of 
the accuracy scanners in the 
instant situation, directly 
impacts its core business purpose to safely and accurately 
dispense drug prescriptions to its customers.
 As noted above, the manual, which applies to the 
pharmacy employees, provides that all policies and work 
directives must be followed by employees and a failure 
to do so will subject employees to discipline up to and 
including termination.  Th
e December 11 scanner policy 
follows the manual™s disciplinary scheme.  However, the 

ﬁzero toleranceﬂ disciplinary scheme announced for the 
June 7 scanner policy significantly deviated from the 
manual™s progressive disciplinary system.  It provided a 
harsher discipline for violation of the work instruction or
 directive to use the scanners.  As a result, while I agree 
that the Respondent violated Section 8(a)(5) and (1) of 
the Act when it adopted the harsher ﬁzero toleranceﬂ dis-
cipline for a violation of its June 7 scanner policy, I 
would find no violation for the scanner policy as revised 
on December 11.  See 
Grondorf, Field
, Black & Co.,
 318 
NLRB 996 (1995) (employer unlawfully failed to afford 

the union an opportunity to bargain over the proposed 
implementation of changes in terms and conditions of 
employment). 
Finally, I reject the Respondent™s argument that a find-
ing of an 8(a)(5) violation for the June 7 policy would be 

inconsistent with the Board™s holding in 
Peerless Publi-
cations
 that ﬁas a general principle, rules and their con-
stituents penalties should not be artificially severed from 
each other for purposes of 
collective bargaining under 
the Act.ﬂ  283 NLRB 334 (1987).  
Peerless is inapposite 
because this case does not involve 
artificially
 severing 
rule from penalty.  The violation in this case is the uni-
lateral imposition of a harsher penalty than that provided 
in the manual for an employee™s failure to follow instruc-
tions given by management.  However, I agree with my 
colleagues™ observation that a lumber company™s ban on 
smoking in 
W-I Forest Products Co
., 304 NLRB 957 

(1991), is not analogous to th
e ethics code at issue in Peerless.  In that case, the smoking ban ﬁ[did] not go to 
the heart of the [employer™s] businessﬂ and therefore did 

not relate to the core entrepreneurial concerns of a lum-
ber mill.  Id. at 958.   
But, unlike my colleagues, 
I find no reason to declare 
that 
Peerless has limited applicability outside of the par-
ticular set of circumstances under which it was decided.  

My colleagues suggest that the Board™s decisions in 
Ed-gar P.
 Benjamin Healthcare
, supra, and 
W-I Forest 
Products Co
., supra, cast doubt about the broader viabil-
ity of 
Peerless.  I disagree.  The Board found that those
 two cases were not comparable or
 analogous to the situa-
tion presented in 
Peerless.  The Board never foreclosed 
the possibility that 
Peerless can be extended to other 
more analogous factual scenarios. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT refuse to bargain in good faith with Pa-
per, Allied Industrial, Chem
ical and Energy Workers 
(PACE) International Union, 
Local 5Œ920, as the exclu-
sive collective-bargaining ag
ent of our employees in the 
unit defined below: 
All full-time, regular part-time, and intern pharmacists 
hired with five (5) years of education required to be-
come pharmacists, employed by the Employer within 
the State of Colorado, excluding all office and store 
clericals, all confidential secretaries and supervisors, as 

defined in the Act, and all other employees. 
WE WILL NOT unilaterally and without consultation 
with the Union institute or implement a prescription ac-
curacy scanner policy. 
 KING SOOPERS, INC. 633WE WILL NOT in any like or relate
d manner, interfere 
with, restrain or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the National Labor Rela-
tions Act. 
WE WILL rescind the original June 7 and revised De-
cember 11 Prescription Accu
racy Scanner Policies and 
return to the status quo ante with respect to the unit em-
ployees™ terms and conditions of employment as they 
existed prior to June 7. 
WE WILL on request, bargain with the Union as the ex-
clusive collective bargaining representative of the em-
ployees of the appropriate unit described above, concern-
ing the Prescription Accuracy Scanner Policy
. WE WILL remove from the personnel files of any em-
ployees who are represented by the Union all signed ac-

knowledgment forms concer
ning a prescription accuracy 
scanner policy. 
KING SOOPERS, INC.   Angie Berens, Esq., 
for the General Counsel
. Emily F. Keimig, Esq., 
for the Respondent.
  Stanley M. Gosch, Esq., 
for the Charging Party Union.
  DECISION1ALBERT A. METZ
, Administrative Law Judge. The issue pre-
sented is whether the Respondent™s promulgation of its pre-scription accuracy scanner policy violated Section 8(a)(1) and 
(5) of the National Labor Relations Act (Act).
2 On the entire 
record, including my observation of the demeanor of the wit-
nesses, and after consideration of 
the parties™ briefs, I make the following findings of fact.   
I. JURISDICTION AND LABOR ORGANIZATION
 The Respondent admits, 
and I find, that it is an employer en-
gaged in commerce within the m
eaning of Section 2(2), (6), and (7) of the Act and that the Charging Party Union (Union) is 
a labor organization within the m
eaning of Section 2(5) of the 
Act. 
II. BACKGROUND The Government™s complaint alleges that the Respondent 
violated Section 8(a)(5) and (1) of the Act by failing and refus-
ing to bargain with the Union when it unilaterally implemented 
a prescription accuracy scanne
r policy on June 7, 2000.   
The Respondent is a corporation 
with various places of busi-ness in the State of Colorado, where it is engaged in the retail 

grocery business. The Respondent™s grocery stores also typi-
cally contain a pharmacy. The Union is the collective-
bargaining representative of Re
spondent™s employees in the 
following unit: 
 All full-time, regular part-time, and intern pharmacists hired 
with five years education required to become pharmacists, 
                                                          
 1 This case was heard at Denver, Colorado, on December 11, 2000.  
All dates refer to 2000 unless otherwise stated. 
2 29 U.S.C. § 158 (a)(1) and (5).  
employed by the Employer within the State of Colorado, ex-

cluding all office and store clericals, all confidential secretar-
ies and supervisors as defined in the Act, and all other em-
ployees. 
 The Respondent and the Union ha
ve successfully negotiated 
several collective-bargaining agreements. The current agree-
ment has an effective term of
 March 29, 1999, through January 
25, 2003. The management-rights clause of the current agree-
ment states: 
 Any of the rights, powers and authority the Employer had 
prior to entering into this collective bargaining agreement are 
retained by the Employer, except as expressly and specifically 
abridged, delegated, granted or modified by this Agreement.
  III. PRESCRIPTION ACCURACY SCANNERS
 In approximately May 2000, th
e Respondent installed pre-
scription accuracy scanners in its pharmacies. The scanners are 
used in an effort to eliminate 
errors in filling prescriptions. A 
pharmacist will input the prescription request into a computer. 
The computer then prints out a prescription label that contains a 
bar code for the medication requested. The pharmacist then 
obtains the appropriate stock bottle of medicine that also con-
tains a bar code. Before a pharmacist fills a prescription bottle 
with medication he scans the tw
o bar codes. The scanner de-tects whether the requested pres
cription medication matches the 
medication used to fill the bottle. If the two codes agree, the 
scanner confirms the match and 
an audible beep verifies the accuracy to the pharmacist. A negative beep is signaled to the 
pharmacist if the two product codes fail to correspond.  
IV. JUNE 
7 PRESCRIPTION ACCURACY SCANNER POLICY
 On June 7 the Respondent impl
emented a ﬁPrescription Ac-curacy Scanner Policy.ﬂ Kenneth 
Chao, Respondent™s director 
of pharmacy sent a memorandum
 to all pharmacy employees 
describing the policy. Employees 
were required to sign an ac-
knowledgement of receipt of the 
policy and this was placed in 
their personnel files. Chao™s memo read, in pertinent part:  
 [E]ffective immediately, it is King Soopers™ Pharmacy De-
partment policy that pharmacists, interns and certified techni-
cians use the prescription accuracy scanner on 100% of all 
prescriptions.  This is a zero 
tolerance policy and failure to 
comply will be grounds for discipline up to and including ter-
mination. (GC Exh. 2 at 1).
  It is undisputed that the Respondent did not notify or bargain 
with the Union before issuing the policy. On June 21, 2000, the 

Union filed the charge in this case, alleging that the Respondent 
violated the Act by its failure to notify or bargain with the Un-
ion about the policy. The complaint issued on September 29 
and the hearing was ultimately scheduled for December 11. 
V. REVISED SCANNER POLICY
 On December 4 Stephen DiCroce, Respondent™s director of 
HR and labor relations, wrote to 
Mary Newell, pr
esident of the 
Union, announcing that a revised prescription accuracy scanner 
policy would be promulgated on December 11. The letter stated 
that the new policy would replace 
the June 7 policy on the same 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 634 subject. The Respondent distribu
ted the amended prescription 
accuracy scanner policy to the unit employees by memorandum 
dated December 11Šthe day of the hearing in this matter. Di-
Croce™s cover letter also informed Newell that: 
 With regard to discipline, this job responsibility, like any 

other job responsibility
, must be fulfilled.
 If employees fail to 
perform this responsib
ility, those instance
s will be investi-
gated and addressed by King Soopers. Moreover, to the extent 
that King Soopers determines that the failure to fulfill the job 
responsibility warrants discipline, such discipline will be ad-
ministered. Thus, this repromulgated policy does not diminish 
or eliminate the possibility of 
discipline of an employee who 
fails to properly and responsibly perform his job through use 
of the accuracy scanners. (R. Exh. 2). 
 The revised policy stated, ﬁeffective immediately, it is King 
Soopers™ Pharmacy Department po
licy that pharmacists, interns 
and certified technicians use the prescription accuracy scanner 
on 100% of all prescriptions.ﬂ The revised policy did not men-
tion the discipline of employees, but rather substituted a clause 
that stated scanning ﬁis a core 
job responsibility and it is critical 
that all pharmacy team members comply fully with this policy.ﬂ 

Kenneth Chao, Respondent™s director of pharmacy and the 
author of both policies, testified that a ﬁcore job responsibilityﬂ 

is something that is defined by the Respondent or community 
standards.    
After Newell received DiCroce™s December 4 letter they ex-
changed further letters about th
e subject. In sum, Newell re-
quested clarification about disc
ipline and bargaining about the 
subject. DiCroce explained in detail the Respondent™s position 

on the matter, i.e., ﬁthe policy is simply an embodiment of an 
instruction the scanner be used. Obviously . . . this is simply 
management exercising its right to
 direct the working forces.ﬂ 
He also told Newell, ﬁWhile I remain willing to continue ex-

plaining these matters to you, I 
am concerned that your requests 
are veiled attempts to ‚bargain
™ over management instruction to 
employees. For obvious reasons, 
King Soopers cannot and will 
not compromise this most funda
mental management right.ﬂ  
VI.  ANALYSIS A. Mandatory Subject of Bargaining 
The parties disagree as to wh
ether the promulgation of the 
June 7, 2000, prescription accura
cy policy is a mandatory sub-
ject of bargaining. The Govern
ment does not argue that the 
Respondent™s decision to use the 
accuracy scanner violated the 
Act. Rather, it has a narrow theory that the Respondent™s failure 
to notify and bargain with the Union regarding the potential 
imposition of discipline against employees was a violation of 
the Act. The Respondent argues th
at it has made a managerial 
decision that public safety and company liability concerns dic-
tated that accuracy scanners 
be used. The Respondent asserts 
that this is a matter essentially unrelated to the employment 
relationship and has only an indi
rect impact on employment.  
In Ford Motor Co. v. NLRB,
 the Supreme Court described 
mandatory subjects of bargaining as matters that are ﬁplainly 
germane to the ‚working environment™ﬂ and ﬁnot among those 
‚managerial decisions, which lie at the core of entrepreneurial 
control.™ﬂ  441 U.S. 488, 498 (
1979). In discussing managerial 
decisions in Ford Motor Co. the Court relied on Justice Stew-
art™s concurring opinion in 
Fibreboard Corp., in which he 
states that ﬁ[d]ecisions con
cerning the commitment of invest-
ment capital and the basic scope of the enterprise are not in 

themselves primarily about condi
tions of employment . . . those 
management decisions which are 
fundamental to the basic di-rection of a corporate enterpri
se or which impinge only indi-
rectly upon employment security
 should be excluded from that 
area.ﬂ 379 U.S. at 223. 
There is an insufficient record showing that the threat of dis-
cipline contained in the June 7 policy was an entrepreneurial 
decision or went to the basic direction of the enterprise which 
only indirectly impacted empl
oyees. The Respondent™s pre-
scription accuracy scanner polic
y was an extension of its under-
standable desire to provide flaw
less prescriptions to the public. 
There is no doubt that the Respondent had always sought to 
achieve that end. For example, as stated in section 1 of the Par-
ties™ collective-bargaining agreement: 
 The foremost obligation of the Employer and the pharmacist 
is to assure the public that prescriptions and related matters 
are handled in accordance with 
the highest professional stan-
dards of pharmacy. The Employer and the pharmacist pledge 
full cooperation in such mutual undertaking. 
 (GC Exh. 3, p. 3.)  
In Edgar P. Benjamin Healthcare Center
, 322 NLRB 750, 
751 (1996), the Board noted the following in regard to condi-tions of employment: 
 The element that is critical to finding an employer™s policy to 
be a condition of employment 
is not whether the subject of 
the policy is related to job performance, but whether the pol-

icy has the potential to affect continued employment of the 
employees who become subject to it. 
 It is evident that the threat of employee discipline in the Re-
spondent™s prescription scanner accuracy policy has a direct 
effect on the working conditions of employees. I find that the 
subject of discipline in that policy was germane to the pharma-
cists™ working environment and 
was not a decision taken with a 
view toward changing the basic direction, scope, or nature of 

the Respondent™s enterprise. I, th
erefore, find that the potential 
discipline of the unit employees was a mandatory subject of 

bargaining. 
Cotter & Co.
, 331 NLRB 787, 796 (2000) (ﬁwork 
rules, especially those involving the imposition of discipline, 

constitute a mandatory subject of
 bargaining, and Respondent™s 
unilateral implementation of such rules without bargaining to 

impasse . . . violated Section 8(a)(5) of the Act.ﬂ);
 Murphy Diesel Co.
, 184 NLRB 757, 762 (1970), enf. 454 F.2d 303 (6th 
Cir. 1971) (ﬁPlant rules, particularly where penalties are pre-

scribed for their violat
ion, clearly affect conditions of employ-
ment and are mandatory subject
s of collective bargaining.ﬂ) 
B. Waiver 
The Respondent argues that, regardless of its duty to bargain 
about its June 7 prescription scanner accuracy policy, the Union 
waived any rights it had in this regard. The Respondent cites as 
support for this conclusion the fact that the Union has previ-
ously not requested bargaining 
about the Respondent™s imple- KING SOOPERS, INC. 635mentation of some other company policies. See, e.g. 
Allied-
Signal, Inc., 307 NLRB 752 (1992); 
Emery Industries, 
268 
NLRB 824 (1984). The Government contends the Union never 
waived the right to bargain rega
rding the disciplinary implica-
tions of the prescription scanner accuracy policy. 
There were occasions when the Respondent introduced new 
work policies and the Union did not seek to bargain about these 
matters, e.g., directing employee
s to use certain colored bags 
for pharmacy sales and a policy c
oncerning giving cash back to 
customers who used a credit card in making a purchase. The 
Respondent also points out that
 the company™s policies and 
procedures manual states that its work directives must be fol-

lowed or the offending employee will be subject to discipline 
up to and including termination (R
. Exh. 1).  It further asserts 
that its right to so direct is not limited by the management-

rights clause of its collective-bargaining agreement with the 
Union.  It is axiomatic that the Board will not infer a waiver of a 
statutory right to bargain unless 
the waiver is ﬁclear and unmis-
takable.ﬂ 
Metropolitan Edison Co. v. NLRB
, 460 U.S. 693, 708 
(1983).  The Board will assess su
ch alleged waivers by looking 
at a variety of factors, including the contract language and the 

parties™ bargaining history.
 Park-Ohio Industries
, 257 NLRB 413, 414 (1981), enfd. 702 F.2d 624 (6th Cir. 1983).  
The management-rights clause in the parties™ agreement con-
sists of the most general language
. No mention is made regard-ing prescriptions, the accuracy in filling them or discipline. 
Additionally, no evidence was introduced that the parties ever 
bargained about the subject of discipline in relation to accu-
rately filling prescriptions. Absent such evidence, I find that the 
record does not support the co
nclusion that the Union ever 
intended to waive its statutory right to bargain about discipline 
regarding the use of prescription accuracy scanners. 
Johnson-
Bateman Co.,
 295 NLRB 180, 185 (1989) (ﬁthe Board requires 
the matter at issue to have been
 fully discussed and consciously 
explored during negotiations and 
the union to have consciously 
yielded or clearly and unmistakably waived its interest in the 
matter.ﬂ). 
The same conclusion follows with respect to other work 
rules unilaterally im
plemented by the Respondent about which 
no demand for bargaining was made. Board precedent makes 

clear that a ﬁunion™s acquiescen
ce in previous unilateral 
changes does not operate as a waiver of its right to bargain over 
such changes for all time.ﬂ 
Owens-Brockway Plastic Products, 311 NLRB 519, 526 (1993) (quoting Owens-Corning Fiber-
glass, 282 NLRB 609 (1987)). I find that the Union did not 
waive its right to bargain about discipline regarding the pre-
scription scanner accuracy policy because of its past acquies-
cence concerning other policies.
3 I find, therefore, that the Re-
spondent violated Section 8(a)(1) 
and (5) of the Act by failing 
                                                          
 3 As noted, it is undisputed that the Respondent did not provide the 
Union with notice of the June 7 po
licy prior to its implementation. 
Upon learning of the unilaterally implemented policy, the Union exer-
cised its right to file charges with the Board rather than request bargain-
ing over the policy which was a fait accompli. See, 
Ciba-Geigy Phar-
maceuticals, 264 NLRB 1013, 1017 (1982).  
to notify and bargain with the Union regarding the June 7, 2000 
prescription accuracy scanner policy. 
C. December 11 Policy Revision 
The subject of the December 11 policy was first broached at 
the hearing when the Respondent cross-examined the Govern-ment™s witness, Mary Newell, 
about that revision. The Respon-
dent also questioned its own w
itnesses, Ken Chao and Steve 
DiCroce, about the same subjec
t during the presentation of its 
case in chief. 
DiCroce testified that the December 11 policy revision was 
promulgated because of the Union™s charges concerning the 
June 7 policy. The Government moved at the conclusion of the 
hearing that the December 11 policy be found to be an addi-
tional violation of Section (8)(a)(1) and (5) of the Act. The 
Respondent opposed the granting of the motion. Ruling on the 
motion was reserved.  
The revised rule removed the ﬁzero toleranceﬂ language 
stated in the June 7 policy. The exchange of correspondence 
between the Respondent and the Union concerning the issuance 
of the revised rule makes clear that failure to follow the revised 
policy can result in discipline to an employee: ﬁthis repromul-
gated policy does not diminish or eliminate the possibility of 
discipline of an employee who fa
ils to properly and responsibly 
perform his job through use of the accuracy scanners.ﬂ (R. Exh. 
2.) The Respondent also refers to
 the use of scanners as ﬁcore 
job function.ﬂ The Respondent did not bargain with the Union regarding 
the promulgation of the Decemb
er 11 scanner policy. The re-
vised policy was raised by the Respondent at the hearing as an 

affirmative defense, particularly
 aimed at arguing a status quo 
ante remedy was not needed to rectify any unfair labor practice 
found regarding the June 7 policy. 
The matter is clearly related 
to the refusal to bargain allegations of the complaint. The facts 
surrounding the Respondent™s issuance of the revised policy are 
not disputed. I find that the matter was fully litigated. 
Metro-care Home Services, 
332 NLRB 1570 (2000) (ﬁIt is well settled 
that the Board may find and remedy a violation even in the 
absence of a specified allegation in the complaint if the issue is 
closely connected to the subject matter of the complaint and has 
been fully litigated. This rule has been applied with particular 
force where the finding of a violation is established by the tes-
timonial admissions of the Re
spondent™s own witnesses.ﬂ); 
Metro Toyota,
 318 NLRB 168, 178 (1995);
 Pergament United 
Sales, 296 NLRB 333, 334 (1989), enfd. 920 F.2d 130 (2d Cir. 
1990); Facet Enterprises v. NLRB
, 907 F.2d 963 (10th Cir. 
1990). I grant the Government™s motion to amend the com-
plaint to allege the revised policy as an additional violation of 
Section 8(a)(1) and (5) of the Act. I find that the unilateral re-

promulgation of the revised scanner policy, effective as of De-
cember 11, does present a separate violation of the Act. The 
vice in that promulgation is that the Respondent once again 
refused to bargain about the matter, specifically the disciplinary 
implications of the policy. I find
 that the Respondent violated 
Section 8(a)(1) and (5) of the 
Act by unilatera
lly promulgating 
the revised prescription accuracy scanner policy effective De-
cember 11, 2000, and refusing to bargain with the Union con- DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 636 cerning the matter.
 Tiidee Products, Inc.
, 176 NLRB 969, 976 
(1969).4CONCLUSIONS OF 
LAW 1. King Soopers, Inc., is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Paper, Allied Industrial,
 Chemical and Energy Work-
ers International Union, Local 5Œ920, is a labor organization 
within the meaning of Section 2(5) of the Act. 
3. The Respondent violated S
ection 8(a)(1) and (5) of the 
Act by unilaterally promulgating the prescription accuracy 
scanner policy effective June 
7, 2000, without notice to, or 
bargaining with, the Union.  
4. The Respondent violated S
ection 8(a)(1) and (5) of the 
Act by unilaterally promulgating the prescription accuracy 

scanner policy effect
ive December 11, 2000, without notice to, 
or bargaining with, the Union.  
5. The foregoing unfair labor practices constitute unfair labor 
practices affecting commerce within the meaning of Section 

2(6) and (7) of the Act. 
On these findings of fact and conclusions of law, and on the 
entire record, I issue the following recommended
5ORDER The Respondent, King Soopers, Inc., Denver, Colorado, its 
officers, agents, successors, and assigns, shall 
1. Cease and desist from  
(a) Refusing and failing to bargain in good faith with the Un-
ion by unilaterally implementing a prescription accuracy scan-
ner policy without proper notice to, or bargaining with, the 
Union.  (b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of their rights under Sec-
tion 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Rescind the prescription accuracy scanner policy issued 
June 7, 2000, and return to the status quo ante with respect to 
terms and conditions of employment
 as they existed prior to the 
policy™s issuance. 
Cotter & Co., 
331 NLRB 787 (2000); Detroit News, 319 NLRB 262 fn.1 (1995). 
                                                          
                                                           
4 The Respondent does not specifically raise its revised policy as a 
defense under 
Passavant Memorial Area Hosp.,
 237 NLRB 138, 138 
(1978).  To the extent that its argument implies that the revised policy 
may create such a defense, I find th
at that the new policy does not meet 
the requirements set forth in 
Passavant
 (repudiation of prior unlawful 
conduct must be timely, unambiguous, sp
ecific in nature to the coercive 
conduct, free from other proscribed
 illegal conduct, disavow the prior
 unlawful conduct, be adequately
 published to the employees, and set 
forth assurances that the respondent w
ill not in the future interfere with 
the employees™ Section 7 rights.)  
5 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the finding
s, conclusions, and recommend 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
(b) Rescind the revised prescr
iption accuracy scanner policy 
implemented on December 11, 2000. 
(c) Bargain collectively, on request, with the Union as the 
exclusive representative of the employees of the following 
appropriate unit concerning a 
prescription accuracy scanner 
policy.   
 All full-time, regular part-time, and intern pharmacists hired 
with five (5) years of education required to become pharma-
cists, employed by the Employer within the State of Colorado, 
excluding all office and store clericals, all confidential secre-
taries and supervisors, as defined in the Act, and all other em-
ployees. 
 (d) Remove from the personnel files of any employees who 
are represented by the Union all signed acknowledgment forms 

concerning the prescription accuracy scanner policy.
 (e) Within 14 days after service by the Region, post at its 
pharmacies within the State of Colorado, copies of the attached 
notice marked ﬁAppendix.ﬂ
6 Copies of the notice, on forms 
provided by the Regional Direct
or for Region 27, after being signed by the Respondent™s author
ized representative, shall be 
posted by the Respondent immedi
ately upon receipt and main-
tained for 60 consecutive days in
 conspicuous places including all places where notices to employees are customarily posted. 
Reasonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any other 
material. In the event that, during the pendency of these pro-
ceedings, the Respondent has gone out of business or closed the 
facilities involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 

all current employees and former unit employees employed by 
the Respondent at any time since June 7, 2000,
 Excel Con-
tainer, Inc.,
 325 NLRB 17 (1997). 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
  6 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 